In Mandamus. On relator’s motion for order of contempt of writ and for sanctions.
IT IS HEREBY ORDERED by the court that respondent is found to be in CONTEMPT of the court’s November 14, 2001 writ of mandamus, and that relator be awarded attorney fees relating to her motion. Relator’s attorney is ordered to submit a bill and documentation in support of the request for attorney fees within ten days of this entry.
IT IS FURTHER ORDERED that respondent immediately comply with the court’s November 14, 2001 writ of mandamus by giving Kim access to the requested records.